—Appeal by the defendant from (1) a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered November 9, 1995, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence under Indictment Number 95-*52800488, and (2) an amended judgment of the same court, also rendered November 9, 1995, revoking a sentence of probation previously imposed by the same court under Indictment Number 95-00112, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted burglary in the second degree.
Ordered that the judgment and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal of either judgment. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Pizzuto, Altman, Krausman and Lerner, JJ., concur.